Citation Nr: 1715919	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from November 1966 to October 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a September 2016 written statement to the RO, the Veteran withdrew his appeal as to the denial of his claim for TDIU prior to the promulgation of a decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a September 2016 writing to the RO, the Veteran's representative withdrew his claim as to a denial for a TDIU.  As the withdrawal was received by VA prior to the issuance of a final decision as to this issue, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration.


ORDER

The appeal of the denial of a TDIU is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


